  8:20-cv-00300-RGK-PRSE Doc # 13 Filed: 12/01/20 Page 1 of 1 - Page ID # 42




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

VALERIE T. AKEYO,                                           8:20CV300

                    Plaintiff,
                                                        MEMORANDUM
       vs.                                               AND ORDER

DANIIEL FREDERICH, et al.,

                    Defendants.


       On November 6, 2020, the court ordered Plaintiff to file an amended
complaint by November 30, 2020, or face dismissal of this action. (Filing 12.)1 To
date, Plaintiff has not filed an amended complaint or taken any other action in this
matter.

      IT IS THEREFORE ORDERED:

      1.      This matter is dismissed without prejudice because Plaintiff failed to
prosecute it diligently and failed to comply with this court’s orders.

      2.     The court will enter judgment by a separate document.

      Dated this 1st day of December, 2020.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge


      1
        The court’s initial order requiring Plaintiff to file an amended complaint was
entered on September 11, 2020 (Filing 8), but Plaintiff obtained two extensions of
time. See Filings 9-12.
